                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-607-RJC-DCK

 MUD PIE, LLC,                                       )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )     ORDER
                                                     )
 BELK, INC., BELK INTERNATIONAL,                     )
 INC., and BELK ECOMMERCE, LLC,                      )
                                                     )
                   Defendants.                       )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 21) filed by Benjamin F. Sidbury, concerning Katherine

Keating on November 15, 2018. Ms. Katherine Keating seeks to appear as counsel pro hac vice

for Defendant Belk, Inc., Belk International, Inc. and Belk Ecommerce, LLC. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 21) is GRANTED. Katherine

Keating is hereby admitted pro hac vice to represent Defendant Belk, Inc., Belk International, Inc.

and Belk Ecommerce, LLC.

         SO ORDERED.


                                          Signed: November 15, 2018
